Citation Nr: 1737569	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-00 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for kidney infection and rejection of a transplanted kidney due to Department of Veterans Affairs (VA) medical treatment. 


WITNESSES AT HEARING ON APPEAL

Veteran, H.B.


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970, with service in Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this case currently resides with the RO in Nashville, Tennessee.

In September 2014, the Veteran testified at a Videoconference Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.

This case was before the Board in January 2015 when it was remanded for additional development.  In February 2017, the Board requested a specialist opinion in a letter to the Veterans Health Administration (VHA).  This opinion was rendered in May 2017.

The Board notes that the Veteran was previously represented by a private attorney in this matter.  In an August 2017 letter, the attorney withdrew his representation due to the death of the Veteran.  The Board finds that the attorney has shown good cause in his withdrawal of representation.  38 C.F.R. §§ 14.631, 20.608 (2016).

Additionally, the Board notes that the Veteran perfected an appeal of the issue of entitlement to an increased evaluation for service-connected ischemic heart disease in April 2017.  However, as that issue was not yet certified to the Board at the time of the Veteran's death, it is not addressed herein.


FINDING OF FACT

In June 2017 VA received information verifying that the Veteran died earlier that month.
CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).



ORDER

The appeal is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


